Motion for leave to dispense with printing granted to the extent of permitting the appeals to be heard upon a typewritten or mimeographed record, without printing the same, but upon printed appellant’s points, upon condition that the appellant serves one copy of the typewritten or mimeographed record and 3 copies of appellant’s printed points on the attorney for the respondent and files 6 typewritten or 19 mimeographed copies of the record on appeal and appellant’s printed points with this court on or before May 1, 1962, with notice of argument for the June 1962 Term of this court, said appeals to be argued or submitted when reached, and on the further condition that respondent is furnished with one copy of each exhibit in the possession of appellant. That branch of the motion requesting a stay is granted without restriction of plaintiff’s right to enforce the order, and upon condition that the defendant submits to examination by plaintiff on three days’ notice as to her assets and disposition of her assets, and upon the further condition that the appeals are perfected for the June 1962 *640Term of this court. Concur — Breitel, J. P., McNally, Stevens, Eager and Steuer, JJ.